Title: To James Madison from William Kirkpatrick, 25 January 1803
From: Kirkpatrick, William
To: Madison, James


					
						Sir.
						Malaga 25 January 1803
					
					The inclosed is duplicate of the last Letter, I had the Honor of addressing you, and of the different Documents then transmitted.
					I observe by your respected Letter, of the 21 novr. Just received, that John Watkins, had left no Relation in the United States.  I shall consequently make over his Property, to his Family in Wales, Whither I have Written, to send on proper testimony to that effect.  If none appears before next June, I shall make a remittance of the same, to you, as ordered in the Act Concerning Consuls, and Vice Consuls.
					After that the Vessel advised you the arrival of from New London, has been freely admitted to Pratic, Another Came in from New York, and has equally Permission granted for the Captain and Crew immediately, to Come on shore; but a very few days afterwards, a Third arrived from New York, say, Philadelphia, and was put under Quarantine, notwithstanding that She was furnished with a Certificate to her Bill of Health from the Spanish Consul.  However, after being kept fifteen days in Observation, she was admitted.  A Fourth has since come in from Charleston, & having no Certificate, is detained, for how long it is impossible for me to say.  It is absolutely necessary for all Vessels from the United States, if the Owners or Captains wish to evade a ruinous detention in this Port, to bring a Certificate from the Spanish Consul, residing in the district they proceed from, to their Bills of Health, that no Contagious Disorder prevails.
					Our Board of Health has now originated a new measure which will incommode our Trade, by refusing to admit of American Vessels from Gibraltar, with clean Bills of Health, altho’ no Obstacles are started for those of other Nations.  The Ship Enterprize and Brig Lydia Head both with Cargos from New york, after remaining some days at Gibraltar to enquire the State of Markets, having arrived here on the 22d. Inst, were refused admittance, under the Idea, that they proceeded Originally from America and the Uncertainty, Whether they were provided, or not, with the Spanish Consul’s Certificate from New york.  The Deputies of our Board, not chusing to place confidence in the Assertion of the Captain’s, they have been under the Necessity, of dispatching an Express this Morning, to Gibraltar for the Original Bills of Health, to Satisfy them.  As my representations have had no effect, I also advise our chargé des affaires, of what has passed, and requested of him, to make a complaint to the Spanish Government, of the proceedings of their Officers.
					I find by another Royal order of the 31 December last that the Spanish Consul’s Certificates, of the procedure or Origin of Goods, imported here by American Vessels, are not to be exacted till the expiration of Four months from that date, from the United States.
					The Frigate Constellation, was still detained at Gibraltar by contrary Winds, on the 20 Inst.  I have no late Accounts from Commodore Morris, Capt. Barron, or Rodgers.  I am, very Respectfully, Sir Your most obed & he. Servt.
					
						Willm. Kirkpatrick
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
